Citation Nr: 0519433	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-15 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from June 1965 to April 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision 
which, in pertinent part, granted service connection for PTSD 
and assigned a 30 percent rating, effective from June 24, 
1996 to August 25, 2999, and a 50 percent rating, effective 
as of August 26, 1999.  


REMAND

The veteran underwent a VA psychiatric examination in 
September 1996.  The diagnosis was dysthymia.  A Global 
Assessment of Functioning (GAF) score of 75 was assigned.  A 
prior April 1996 private psychiatric evaluation report from 
T. Carattini, M.D., noted a diagnosis of PTSD and a GAF score 
of 30.  

Subsequent VA treatment records dated from September 1996 to 
March 1998 show treatment for disorders including psychiatric 
problems.  Treatment entries dated in October 1996 and 
November 1997 indicated diagnoses including PTSD and GAF 
scores of 50.  

The veteran was last afforded a VA psychiatric examination in 
August 1999.  The diagnosis was dysthymia.  The GAF score, at 
that time, was 50.  

The Board notes that the veteran received treatment for 
psychiatric complaints subsequent to the August 1999 VA 
psychiatric examination.  An August 2002 VA treatment entry 
related a diagnosis of PTSD with depressive features.  A GAF 
score of 55 was assigned.  The examiner commented that the 
veteran was unable to work and that he was not able to become 
involved in gainful activities.  

The Board observes that the examiner, pursuant to the August 
2002 treatment entry, did not specifically address whether 
the veteran was unemployable solely as a result of his 
service-connected PTSD as opposed to his other disability.  
The Board notes that the veteran is also service-connected 
for diabetes mellitus with severe proliferative diabetic 
retinopathy of the right eye and left eye and has been 
assigned a 100 percent rating for such disability.  
Additionally, as noted above, the August 1999 VA psychiatric 
examination report actually diagnosed dysthymia, as opposed 
to the veteran's service-connected PTSD.  

Given such factors, including the time that has elapsed since 
the last VA examination, it is the judgment of the Board that 
the duty to assist the veteran with his claim includes 
obtaining any pertinent treatment records, and providing him 
with a VA examination.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3,159 (2004).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA medical providers who have 
examined or treated him since August 2002 
for psychiatric problems that the VA does 
not have.  Then, obtain copies of the 
related medical records which are not 
already in the claims folder.  

2.  Have the veteran undergo a VA 
examination to determine the severity of 
his current service-connected PTSD.  The 
claims file must be provided to and 
reviewed by the examiner.  All signs and 
symptoms necessary for rating the 
veteran's service-connected PTSD should be 
reported in detail.  A GAF score should be 
assigned and explained.  The examiner 
should indicate the impairment, including 
the effects on employability, associated 
with the veteran's service-connected PTSD 
as opposed to any other service-connected 
disorders.  The examiner should 
specifically provide and opinion as to 
whether the veteran would unemployable due 
solely to his PTSD if other disability 
were not present.

3.  Thereafter, review the claim for a 
higher rating for PTSD.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


